FILED
                            NOT FOR PUBLICATION                             JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LOREN CHRISTOPHER                                No. 11-35723
TARABOCHIA,
                                                 D.C. No. 3:10-cv-01542-MO
               Plaintiff - Appellant,

  v.                                             MEMORANDUM*

CITY OF ASTORIA, OREGON; TWO
UNNAMED ASTORIA POLICE
OFFICERS,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges

       Loren Christopher Tarabochia appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging that defendants violated


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his Fourth Amendment rights by detaining him without reasonable suspicion to

believe that he was engaged in criminal activity. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Dietrich v. John Ascuaga’s Nugget, 548 F.3d

892, 896 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment because Tarabochia

failed to raise a genuine dispute of material fact as to whether defendants had

reasonable suspicion to believe that he was in violation of the conditions of his

probation. See Ramirez v. City of Buena Park, 560 F.3d 1012, 1020 (9th Cir.

2009) (reasonable suspicion requires “considerably less than proof of wrongdoing

by a preponderance of the evidence,” and an officer need only “be able to articulate

facts creating grounds to suspect that criminal activity may be afoot” (citation and

internal quotation marks omitted)); see also State v. Hiner, 246 P.3d 35, 37-38 (Or.

Ct. App. 2010) (“The authority to arrest a probationer for violation of a probation

condition implies the authority to stop persons reasonably suspected of violating

that probation condition.”).

      The district court did not abuse its discretion in denying Tarabochia’s

motion for a continuance of summary judgment to conduct further discovery

because Tarabochia did not show that additional discovery would have precluded

summary judgment. See Tatum v. City & County of San Francisco, 441 F.3d 1090,


                                           2                                      11-35723
1100 (9th Cir. 2006) (setting forth standard of review and continuance

requirements).

      We reject Tarabochia’s contentions regarding defendants’ alleged attempts

to assassinate his character. See City of Long Beach v. Standard Oil Co., 46 F.3d

929, 936 (1995) (recognizing that reversal for evidentiary errors “will not be

granted unless prejudice is shown”).

      AFFIRMED.




                                          3                                      11-35723